DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites in the first line the limitation, “The method of claim 10, wherein the sintering aid.” If claim 12 were dependent on claim 10, there would be a lack of antecedent basis for the sintering aid. However, claim 11 provides such an antecedent basis. In order to advance prosecution, examiner is interpreting the limitation of claim 12 to be “The method of claim 11, wherein the sintering aid.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 13, 14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1).
	Regarding claim 1, Hiraiwa discloses a method comprising forming an electrode on a metal support of a device with a first proton-conducting ceramic (Hiraiwa, Fig. 1 elements 1-3, sections “(Fuel Cell),” “(Porous Metal Body),” “(First Porous Metal Body),” “(Second Porous Metal Bod),” “(MEA),” “(Cathode),” “(Anode),” “(Electrolyte Layer)”), the metal support comprising an iron-chromium alloy (Hiraiwa, Fig. 1 element 3, [0032], [0124], [0151]), and the first proton-conducting ceramic being in a powder form (Hiraiwa, [0112]), forming an electrolyte layer on the electrode with a second proton-conducting ceramic, and the second proton-conducting ceramic being in a powder form (Hiraiwa, [0112]), and thermally treating the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]).
While Hiraiwa doesn’t explicitly disclose forming an electrolyte layer on the electrode and on the metal support of the device, Hiraiwa does show the forming an electrolyte layer on the electrode and on the metal support of the device (Hiraiwa, Fig. 1). Hiraiwa does teach forming A method comprising: (a) forming an electrode on a metal support of a device with a first proton-conducting ceramic, the metal support comprising an iron-chromium alloy, and the first proton-conducting ceramic being in a powder form; (b) forming an electrolyte layer on the electrode with a second proton-conducting ceramic, and the second proton-conducting ceramic 

	Regarding claim 3, Hiraiwa further discloses wherein the device is thermally treated at about 1300°C to 1450°C (Hiraiwa, [0118]).

	Regarding claims 13 and 14, Hiraiwa further discloses wherein the first proton conducting ceramic and the second proton conducting ceramic are the same proton conducting ceramic and wherein the first proton-conducting ceramic and the second proton- conducting ceramic are barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]).

	Regarding claim 16, Hiraiwa further discloses wherein a thickness of the electrode is about 10 microns to 100 microns (Hiraiwa, [0110], [0113], [0115], [0199], [0200]).

	Regarding claim 18, Hiraiwa further discloses after thermally treating the device at about 1200°C to 1550°C, depositing a material on the electrode, wherein the material is selected from a group consisting of a catalyst, a proton conductor, and an electronic conductor (Hiraiwa, [0109], [0110]).

Regarding claim 19, Hiraiwa further discloses wherein the device is a metal supported solid oxide electrolysis cell (Hiraiwa, [0127]), a metal supported solid oxide oxygen generator (Hiraiwa, [0128]), a metal supported solid oxide electrochemical hydrogen generator (Hiraiwa, [0152]-[0189]).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Shaigan (“A review of recent progress in coatings, surface modifications and alloy developments for solid oxide fuel cell ferritic stainless steel interconnects,” 15 March 2010; hereafter referred to as Shaigan).
	Regarding claim 2, Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa discloses wherein the metal support comprises heat resistant alloys such as stainless steel (Hiraiwa, [0124]). Hiraiwa does not explicitly disclose wherein the metal support comprises a ferritic stainless steel.
	Shaigan discloses methods used to make solid oxide fuel cells comprising complicated ceramics on metal supports (Shaigan, p.1529). Shaigan teaches wherein the metal support comprises a ferritic stainless steel (Shaigan, abstract) which are an inexpensive material that has a matching coefficient of thermal expansion with ceramics that is also formable (Shaigan p.1530). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa by incorporating the teaching of Shaigan wherein the metal support comprises a ferritic stainless steel in order to reduce the costs of production and improve the final product, the metal support and ceramic having matching coefficients of thermal expansion.

	Regarding claim 15, Hiraiwa does not disclose wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon. Shaigan, however teaches wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon (Shaigan, Table 1), because if the steel contains Si in amounts greater than ∼0.5 weight percent, insulating, continuous or network-like films of silica can also grow under the chromia-rich scale (Shaigan, p.1530) thus reducing the devices performance and lifetime. Using a low-silicon stainless steel including less than about 0.5 weight percent silicon will improve the device performance and lifetime.
	It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa to incorporate the teaching of Shaigan wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon, improving the devices lifetime and overall performance.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Leah (US PGPUB No. US20150064596A1).
	Regarding claims 4 and 5, Hiraiwa does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen.
	Leah, however, teaches a process for forming a metal supported solid oxide fuel cell wherein thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen (Leah, [0015], [0017], [0031], [0032]), preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing cost and toxicity of the reducing atmosphere used (Leah, [0031], [0032]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Leah in the method of Hiraiwa wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen, thereby preventing excessive oxidation and degradation of the steel, allowing higher temperatures to be used, while reducing cost and toxicity of the reducing atmosphere used.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Shen (CN1964113A using the machine English translation from Espacenet provided) in further view of Metal Powder Report (“Vacuum Hot Press Furnaces for Powder Compaction,” Vol. 37, No. 11, November 1982; hereafter referred to as Metal Powder Report).
	Regarding claim 6, Hiraiwa does not disclose wherein operation thermally treating the device at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower.
	Shen discloses a method for manufacturing a proton exchange membrane fuel cell comprising conductive ceramic layers wherein the device is thermally treated at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower (Shen, "a vacuum hot-pressing sintering furnace for hot-pressing sintering...the temperature rises to the sintering temperature of 1200-1800 ℃...During the entire sintering process, argon is passed as a protective gas" p.3 lines 5-10), where Metal Powder Report teaches a hot-pressing sintering furnace combined with a vacuum can “relatively easily attained vacuum level of 5 x 10-4 torr is equivalent to a residual impurity level less than 1 ppm” (Metal Powder Report, p. 1), reducing production cost and steps overcoming problems of obtaining desirable electrical conductivity and mechanical properties at the same time (Shen, p.3 line 28-31).
	Therefore it would have been obvious to one of ordinary skill in the art to have modified the method of Hiraiwa to incorporate the teaching of Shen and Metal Powder Report wherein thermally treating the device at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower, lower production costs and overcoming problems of obtaining desirable electrical conductivity and mechanical properties at the same time.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Shaigan (see above for reference).
	Regarding claim 7, Hiraiwa discloses all of the limitations of claim 1 as laid forth above. Hiraiwa does not explicitly disclose forming a barrier layer on the metal support prior to forming the electrode.
	Shaigan discloses fabrication technology and methods used to make metal supported solid oxide fuel cells, particularly coatings, surface modifications and alloy developments for solid oxide fuel cell ferritic stainless steel interconnects (Shaigan, p.1529). Shaigan, however, teaches wherein prior to forming an electrode on a metal support forming a barrier layer on the metal support in order to improve the electronic conductivity of the substrate and the barrier layer acting as an effective barrier against Cr migration (Shaigan, p.1535). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 9, modified Hiraiwa discloses all of the limitations of claim 7 as set forth above. Modified Hiraiwa further discloses wherein the barrier layer is about 1 microns to 50 microns thick (Shaigan, pp.1531, 1533, 1535) thereby decreasing the area specific resistance of steel interconnects (Shaigan p. 1530). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Shaigan into the method of modified Hiraiwa wherein the barrier layer is about 1 microns to 50 microns thick improving the performance characteristics of the metal support in the final product.

Regarding claim 10, modified Hiraiwa discloses all of the limitations of claim 9 as laid forth above. Modified Hiraiwa further discloses wherein the first proton-conducting ceramic and the second proton-conducting ceramic comprise barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Shaigan (see above for reference), in further view of Nédélec .
Regarding claim 8, modified Hiraiwa discloses all of the limitations of claim 7 as set forth above. Modified Hiraiwa in Shaigan teaches yttria, ceria and lanthanum based coatings (Shaigan pp.1531-1533), however, does not explicitly disclose wherein the barrier layer is selected from a group consisting of yttrium-stabilized zirconia, doped ceria, lanthanum calcium niobate, and samarium cerium yttrium zirconate.
Nédélec discloses methods for deposition of diffusion barriers for metal substrates in solid oxide fuel cells, including gadolinia doped ceria on ferritic chromium-rich alloys of stainless steel (Nédélec, p.3999) providing the best results in terms of electric conductivity and diffusion blocking behavior (Nédélec, p.4000). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hiraiwa incorporating the teaching of Nédélec wherein the barrier layer is gadolinia doped ceria providing high electric conductivity and diffusion blocking behavior.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Leah (US PGPUB No. US20150064596A1) in further view of Tucker (“Progress in metal-supported solid oxide fuel cells: A review,” 1 August 2010; hereafter referred to as Tucker). 
	Regarding claim 11, Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid.
Leah, [0015], [0017], [0031], [0032]), preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing costs (Leah, [0031], [0032]). Leah does not teach wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid.
	Further, Tucker teaches that for metal supported solid oxide fuel cells, high temperature sintering must take place in a reducing atmosphere to protect the substrate from excessive oxidation, where it is well known that including a sintering aid improves low-temperature sintering, lowering production cost and time (Tucker, p.4575).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiraiwa, incorporating the teachings of Leah and Tucker disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid in order to prevent degradation of the steel support during manufacture as well as to lower the time and costs of production.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Leah (US PGPUB No. US20150064596A1) in further view of Tucker (see above for reference) and in further view of Lee (US PGPUB No. US20180331381A1).
Regarding claim 12, modified Hiraiwa teaches all of the limitations of claim 11 as set forth above. While references cited in Tucker teach use of sintering aids such as lithium oxide, modified Hiraiwa does not explicitly disclose wherein the sintering aid is selected from a group consisting of lithium hydride, lithium fluoride, lithium carbonate, lithium oxide, manganese oxide, and barium yttrium nickelate.
	Lee is directed toward a method for manufacturing a proton conducting ceramic fuel cell and discloses a sintering aid, including barium yttrium nickelate, added to barium cerium yttrium zirconate which is then sintered (Lee, [0018], [0019], [0027], [0028], Chemical formula 2), forming a dense electrolyte layer preventing deterioration of electrical properties (Lee, [0014]).
	It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of modified Hiraiwa with the teaching of Lee wherein the sintering aid is barium yttrium nickelate, further improving the physical and chemical properties of the product.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Matte (EP3404760A1 using the machine English translation from Espacenet provided).
	Regarding claim 17, Hiraiwa teaches all of the limitations of claim 1 as laid forth above. Hiraiwa does not explicitly teach the method further comprising depositing a getter material on the electrode or the metal support, wherein the getter material comprises lanthanum oxide, strontium oxide, or barium oxide.
	Matte teaches a method for producing a conductive ceramic fuel cell and discloses wherein the getter material comprises strontium oxide or lanthanum oxide (Matte, [0023]) which Matte, [0005]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa incorporating the teaching of Matte wherein the method further comprises depositing a getter material on the electrode or the metal support, wherein the getter material comprises lanthanum oxide or strontium oxide, preventing poisoning of the functional layers of the product.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa (US PGPUB No. US20180205096A1) in view of Leah (US PGPUB No. US20150064596A1) in further view of Shaigan (see above for reference).
	Regarding claim 20, Hiraiwa discloses a method comprising forming an electrode on a metal support comprising an iron-chromium alloy (Hiraiwa, Fig. 1 element 3, [0032], [0124]) of a device (Hiraiwa, Fig. 1 elements 1-3, sections “(Fuel Cell),” “(Porous Metal Body),” “(First Porous Metal Body),” “(Second Porous Metal Bod),” “(MEA),” “(Cathode),” “(Anode),” “(Electrolyte Layer)”), with barium cerium yttrium zirconate, being in a powder form (Hiraiwa, [0112]), forming an electrolyte layer on the electrode and on the metal support of the device with barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]), sintering the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]). Hiraiwa does not explicitly teach wherein sintering the device at about 1200°C to 1550°C in a reducing atmosphere or the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon.
	Leah, however, teaches a process for forming a metal supported solid oxide fuel cell wherein thermally treating the device at about 1200°C to 1550°C is performed in a reducing Leah, [0015], [0017], [0031], [0032]), preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing costs (Leah, [0031], [0032]).
	Further, Shaigan teaches wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon (Shaigan, Table 1), because if the steel contains Si in amounts greater than ∼0.5 weight percent, insulating, continuous or network-like films of silica can also grow under the chromia-rich scale (Shaigan, p.1530) thus reducing the devices performance and lifetime. Using a low-silicon stainless steel including less than about 0.5 weight percent silicon will improve the device performance and lifetime.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa, incorporating the teaching of Leah wherein sintering the device at about 1200°C to 1550°C in a reducing atmosphere, preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing costs, and the teaching of Shaigan wherein the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon additionally improving the device performance and lifetime.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loureiro 2019 (discloses BCZY conducting ceramics; the date is after the effective filing date of the instant application but as a review it contains many relevant references with prior dates), He 2010 (discloses sintered BCZY as thin highly efficient electrode and electrolyte), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728